Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 11/23/2022 has been entered.  
Claims 1-10 are pending.  
Claims 1-10 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (Pub. No.: US 20060114918 A1) in view of Solomon et al. (Pub. No.: US 20040039986 A1), hereafter respectively referred to as Ikeda and Solomon.  
	In regard to Claim 1, Ikeda teaches A network switch (common advanced switch 9, Para. 263, FIG. 38) comprising a plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) configured for interconnecting a plurality of PCI-Express based computing systems, in a cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components], wherein each of the plurality of PCI-Express based computing systems comprise at least a root complex (root complexes 7a and 7b, Para. 263, FIG. 38) enabled for controlling components and data transfer activity within a PCI-Express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) of the respective PCI-Express computing system (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches, wherein each of the PCI-Express bus (The link is a dual simplex communication bus, Para. 120, FIGS. 6, 8, 38) is configured to have a PCI-Express outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6), at a PC-Express based peripheral module forming an end point of the respective PCI-Express Bus (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) configured as an I/O module enabled for system inter-connection (the port means an interface that connects between components in a one-to-one relationship, FIGS. 6, 8, 38), that connects to an inbound port on the network switch (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) for data transfer back and forth between the PCI-Express computing system and the network switch using PCI-Express protocol (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda teaches, wherein the network switch (common advanced switch 9, Para. 263, FIG. 38) is configured with the outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6), at a PC-Express based peripheral module forming an end point of the respective PCI-Express Bus (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) configured as an I/O module, enabled for system inter-connection (the port means an interface that connects between components in a one-to-one relationship, FIGS. 6, 8, 38) of each of the interconnected plurality of PCI-Express based computing systems connected (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components], each to a different one of the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch wherein the network switch (common advanced switch 9, Para. 263, FIG. 38) is configured to transfer data between the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch (common advanced switch 9, Para. 263, FIG. 38).  
Ikeda teaches, wherein the network switch (common advanced switch 9, Para. 263, FIG. 38) by transferring data between the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38), enables data transfer between the plurality of interconnected PCI-Express based computing systems connected in the cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] using the network switch via the outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6), at the PCI-Express based peripheral module forming the end point of the respective PCI-Express bus (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) configured as an I/O module enabled for system inter-connection (the port means an interface that connects between components in a one-to-one relationship, FIGS. 6, 8, 38), of each of the plurality of the PCI-Express based computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda fails to teach, wherein the network switch is configured to be independent of any of the root-complexes of the plurality of PCI-Express based computing systems interconnected in the cluster for control and data transfer; wherein the network switch is configured as the hub of a star network topology with the outbound port.  
Solomon teaches, wherein the network switch is configured to be independent of any of the root-complexes (switch 610 may ignore downstream messages from the root device having an address which does not fall within an address range associated with any of the downstream ports 624, Para. 79, FIG. 8. FIG. 4 shows a schematic diagram illustrating downstream forwarding address ranges over an address map 650 defined by a switch according to an embodiment of the multi-port switch 610 shown in FIG. 3, Para. 80) [the examiner notes that switch 610 ignoring messages from a root device indicates that the control of operations of switch 610 can be considered “independent”. In addition, a switch being able to define forwarding address ranges without any involvement of a root device, also indicates that the control of operations of switch 610 can be considered “independent”] of the plurality of PCI-Express based computing systems interconnected in the cluster (a virtual PCI device 608 coupled to an emulated secondary bus of the emulated or virtual PCI-to-PCI bridge 606, Para. 77, FIG. 8) for control and data transfer (PCI-to-PCI bridge 606 coupled to a secondary bus of the virtual PCI-to-PCI bridge 620, Para. 76, FIG. 8).  
Solomon teaches, wherein the network switch is configured as the hub of a star network topology with the outbound port (switch 610 may comprise an upstream port 622 coupled to a root device 604 and a plurality of downstream ports 624, Para. 72, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the teachings of Ikeda since Solomon provides a technique for a switch with multiple ports to define forwarding information and determine the validity of received messages, which can be introduced into the system of Ikeda to permit a switch to act as a hub for multiple devices and to control its operation with separation from the operation controlled in a root device.  


In regard to Claim 3, Ikeda teaches the network switch comprises one or more semiconductor switch devices (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, Para. 120, FIG. 6).  

In regard to Claim 4, Ikeda teaches systems selected from a group comprising computing systems, control systems, storage systems and embedded systems (A technology called embedded clock is adopted in the hardware configuration of the PCI Express, Para. 138.  A control part 5a, a storage 5d, an image process part 5f, Para. 256, FIGS. 37-38).  


In regard to Claim 5, Ikeda teaches A system comprising: a plurality of PCI-Express computing systems inter-connected in a cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] through an configurable and controllable network switch (In this configuration, in an operation mode for processing plural independent data transfers in parallel in the data transfer system, the port selector 1 selects an upper port to be used such that contention does not occur in a data transfer route that passes through the switch 3, Para. 191, FIG. 18.  Common advanced switch 9, Para. 263, FIG. 38) and using PCI-Express protocol for transferring data back and forth among the plurality of PCI-Express computing systems (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda teaches wherein each of the plurality of PCI-Express computing systems interconnected in the cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] is enabled with a PCI Express Bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) that is an input/output (I/O) interconnect for data transfer (two ports and a set of lanes each connecting between the two ports, Para. 120, FIGS. 6, 8, 38) to and from connected PCI-Express peripheral devices (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes that there are multiple devices in each collection (system) of devices in FIG. 38] connected to peripheral modules forming end points of the PCI Express Bus (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) under the control of a respective root complex (root complexes 7a and 7b, Para. 263, FIG. 38) of each of the plurality of PCI-Express computing systems interconnected in the cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein each of the plurality of PCI-Express computing systems interconnected in the cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] comprise at least a PCI-Express peripheral module for system interconnection (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) on the PCI-Express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) configured as a PCI-Express outbound port enabled for data transfer (the port is a set of transmitters and receivers, Para. 120, FIG. 6).  
Ikeda teaches the PCI-Express outbound port enabled for data transfer (the port is a set of transmitters and receivers, Para. 120, FIG. 6) connecting to the root complex (root complexes 7a and 7b, Para. 263, FIG. 38) of the respective PCI-Express computing system (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein said network switch comprises: a) a plurality of inbound ports (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38); wherein a first inbound port on said network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a first PCI-Express outbound port enabled for data transfer (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) of a first PCI- Express computing system of the plurality of PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263).  
Ikeda teaches b) at least a second inbound port on said network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a second PCI-Express outbound port (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) enabled for data transfer of a second PCI-Express computing system of the plurality of PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein data is transferred within each interconnected PCI-Express system over the PCI-Express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) under the control of the respective root complexes (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda teaches, wherein data is transferred to and from said first PCI-Express computing system via the first PCI-Express outbound port and said first inbound port on said network switch (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches wherein data is transferred to and from said second PCI-Express computing system via the second PCI-Express outbound port and said second inbound port on said network switch (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches data is further transferred between said first inbound port on said network switch and said second inbound port on said network switch (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38), such that data transfer and is performed between the first and the second PCI-Express computing systems in the PCI- Express cluster (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda fails to teach an independently configurable and controllable network switch.  
Solomon teaches inter-connected through an independently configurable and controllable network switch (switch 610 may ignore downstream messages from the root device having an address which does not fall within an address range associated with any of the downstream ports 624, Para. 79, FIG. 8. FIG. 4 shows a schematic diagram illustrating downstream forwarding address ranges over an address map 650 defined by a switch according to an embodiment of the multi-port switch 610 shown in FIG. 3, Para. 80) [the examiner notes that switch 610 ignoring messages from a root device indicates that the control of operations of switch 610 can be considered “independently” configurable and controllable. In addition, a switch being able to define forwarding address ranges without any involvement of a root device, also indicates that the control of operations of switch 610 can be considered “independently” configurable and controllable].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the teachings of Ikeda since Solomon provides a technique for a switch with multiple ports to define forwarding information and determine the validity of received messages, which can be introduced into the system of Ikeda to permit a switch to act as a hub for multiple devices and to control its operation with separation from the operation controlled in a root device.  


In regard to Claim 7, Ikeda teaches the network switch comprises one or more semiconductor switch devices (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor, Para. 120, FIG. 6).  

In regard to Claim 8, Ikeda teaches systems selected from a group comprising computing systems, control systems, storage systems and embedded systems (A technology called embedded clock is adopted in the hardware configuration of the PCI Express, Para. 138.  A control part 5a, a storage 5d, an image process part 5f, Para. 256, FIGS. 37-38).  

In regard to Claim 9, Ikeda teaches the network switch (common advanced switch 9, Para. 263, FIG. 38) comprises: the plurality of inbound ports (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38); where in a first of the inbound port of the plurality of inbound ports of the network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a PCI-Express outbound port of the PCI-Express bus (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) of a first of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263).  
Ikeda teaches wherein the PCI-Express outbound port of the first of the interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) is connected to a root-complex of the first of the plurality of interconnected PCI-Express computing systems (root complex 7a, Para. 263, FIG. 38) via the PCI-express bus of the first of the plurality of interconnected PCI-Express computing systems (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6).  
Ikeda teaches a second of the inbound port of the plurality of inbound ports (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a PCI-Express outbound port (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) of a second of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein the PCI-Express outbound port (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) of the second of the interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] is connected to a PCI-Express root complex of the second of the plurality of interconnected PCI-Express computing systems (root complex 7b, Para. 263, FIG. 38) via the PCI-express bus of the second of the plurality of interconnected PCI-Express computing systems (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6).  
Ikeda teaches wherein data is transferred to and from the first of the interconnected PCI-Express computing systems and the first inbound port of the network switch (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches wherein data is transferred to and from the second of said interconnected PCI-Express computing systems and the second inbound port of the network switch (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches and wherein data is transferred between said first inbound port on the network switch and the second inbound port on the network switch (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38), such that data transfer is performed between the first and second of the interconnected PCI-Express computing systems in the PCI-Express cluster (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches and wherein the network switch is configured for data transfer back and forth between the PCI-Express computing systems (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38), connected to the network switch using PCI-Express protocol (each double-headed arrow indicate a PCI Express link 114 (or 126), Para. 116-120, 126, FIGS. 6, 8, 38).  


In regard to Claim 10, Ikeda teaches A network system configured for interconnecting and transferring data (by connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38) between a plurality of PCI-Express based computing systems connected in a cluster (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components]; the system comprising; the plurality of PCI-Express based computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components], each having at least a root complex (root complexes 7a and 7b, Para. 263, FIG. 38) controlling the components of a respective PCI-Express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) of the PCI-Express based computing system (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] for data transfer within the respective PCI-Express bus (two ports and a set of lanes each connecting between the two ports, Para. 120, FIGS. 6, 8, 38).  
Ikeda teaches the PCI-Express bus (The link is a dual simplex communication bus, Para. 120, FIGS. 6, 8, 38) of each of the plurality of interconnected PCI-Express based computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] is enabled with a PC-Express based peripheral module forming an end point of the respective PCI-Express Bus (FIG. 6 shows a structure of the physical layer. Physically, the port exists within the same semiconductor. Para. 120, FIG. 6) configured as an IO module, with an outbound port, enabled for system inter-connection (the port means an interface that connects between components in a one-to-one relationship, FIGS. 6, 8, 38).  
Ikeda teaches a network switch having a plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches the network switch having configuration and control capability (In this configuration, in an operation mode for processing plural independent data transfers in parallel in the data transfer system, the port selector 1 selects an upper port to be used such that contention does not occur in a data transfer route that passes through the switch 3, Para. 191, FIG. 18.  Common advanced switch 9, Para. 263, FIG. 38) and comprising a plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches the network switch (common advanced switch 9, Para. 263, FIG. 38) is configured with each of the outbound ports (the port is a set of transmitters and receivers, Para. 120, FIG. 6) of each of the plurality of interconnected PCI-Express based computing systems enabled for system interconnection (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components], connected to one of the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch (common advanced switch 9, Para. 263, FIG. 38).  
Ikeda teaches the network switch configured to transfer data between the plurality of inbound ports (each double-headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches where in a first of the inbound port (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a PCI-Express outbound port of the PCI-Express bus (The link is a dual simplex communication bus between components, and includes two ports and a set of lanes each connecting between the two ports, Para. 120, FIG. 6) of a first of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263).  
Ikeda teaches wherein the PCI-Express outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6) of the first of the interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) is connected to a root-complex (root complex 7a, Para. 263, FIG. 38) of the first of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) via the PCI-express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) of the first of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263).  
Ikeda teaches wherein a second of the inbound port (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the plurality of inbound ports (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) of the network switch (common advanced switch 9, Para. 263, FIG. 38) is connected to a PCI-Express outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6) of a second of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein the PCI-Express outbound port (the port is a set of transmitters and receivers, Para. 120, FIG. 6) of the second of the interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] is connected to a PCI-Express root-complex (root complex 7b, Para. 263, FIG. 38) of the second of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] via the PCI-express bus (Components of PCI Express, Para. 118. The link is a dual simplex communication bus between components, Para. 120, FIG. 6) of the second of the plurality of interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components].  
Ikeda teaches wherein data is transferred to and from the first of the interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) via the first inbound port of the network switch (common advanced switch 9, Para. 263, FIG. 38) using PCI-Express protocol (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches wherein data is transferred to and from the second of said interconnected PCI-Express computing systems (FIG. 38 shows a control part 5a, an input part 5b, an output part 5c, a storage 5d, a switch 5e, an image process part 5f, a compressor 5g, an expandor 5h, a data converter 5i, a rotator 5j, an image synthesizer 5k connected to root complex 7a, Para. 263) [the examiner notes FIG. 38 shows links for ports of root complex 7b, suggesting that root complex 7b connects to respective multiple device components] and the second inbound port of the network switch (common advanced switch 9, Para. 263, FIG. 38) using PCI-Express protocol (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38).  
Ikeda teaches wherein the switch (common advanced switch 9, Para. 263, FIG. 38) is configured to transfer data between the first inbound port and the second inbound port on the network switch (each double headed arrow indicate a PCI Express link 114 (or 126), and 142a-142d indicate ports, Para. 116-120, 126, FIGS. 6, 8, 38) such that data transfer is performed between any of the first and any of the second of the plurality of interconnected PCI-Express computing systems in the PCI-Express cluster (By connecting the root complexes 7a and 7b with each other by the advanced switch 9, more image apparatus systems can be used commonly, Para. 263, FIGS. 6, 8, 38).  
Ikeda fails to teach the network switch having its own configuration and control capability; the network switch is configured as the hub of a star network with each of the outbound ports.  
Solomon teaches the network switch having its own configuration and control capability (switch 610 may ignore downstream messages from the root device having an address which does not fall within an address range associated with any of the downstream ports 624, Para. 79, FIG. 8. FIG. 4 shows a schematic diagram illustrating downstream forwarding address ranges over an address map 650 defined by a switch according to an embodiment of the multi-port switch 610 shown in FIG. 3, Para. 80) [the examiner notes that switch 610 ignoring messages from a root device indicates that the control of operations of switch 610 and the control of operations of the root device can be considered having “its own” configuration and control capability. In addition, a switch being able to define forwarding address ranges without any involvement of a root device, also indicates that the control of operations of switch 610 and the control of operations of the root device can be considered having “its own” configuration and control capability].  
Solomon teaches the network switch is configured as the hub of a star network with each of the outbound ports (switch 610 may comprise an upstream port 622 coupled to a root device 604 and a plurality of downstream ports 624, Para. 72, FIG. 8).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Solomon with the teachings of Ikeda since Solomon provides a technique for a switch with multiple ports to define forwarding information and determine the validity of received messages, which can be introduced into the system of Ikeda to permit a switch to act as a hub for multiple devices and to control its operation with separation from the operation controlled in a root device.  


Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Solomon, and further in view of Riley (Pub. No.: US 20050238035 A1), hereafter referred to as Riley.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Ikeda in view of Solomon teaches the network switch.  
Ikeda in view of Solomon fails to teach the network switch also includes a PCI-Express inbound port for connecting to a PCI-Express inbound port on a second network switch using PCI-Express protocol, for transferring data to and from the first or second of said interconnected PCI-Express computing systems and a third PCI-Express computing system connected to the second network switch using PCI-Express protocol.  
	Riley teaches the network switch also includes a PCI-Express inbound port for connecting to a PCI-Express inbound port on a second network switch using PCI-Express protocol, for transferring data to and from the first or second of said interconnected PCI-Express computing systems and a third PCI-Express computing system connected to the second network switch using PCI-Express protocol (compute node 120 couples to port 27 of switch 114; management node 122 port 36 of switch 116; compute node 124 couples to port 25 of switch 114, Para. 20, FIG. 1A.  FIG. 2 illustrates a switch 200 implementing such extensions for use within a network switch fabric.  The switch 200 comprises a controller 212 and memory 214, as well as a plurality of communication ports 202 through 207, Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda in view of Solomon since Riley provides a technique for interconnecting multiple switches for extending links to multiple devices, which can be introduced into the system of Ikeda in view of Solomon to permit a system of devices to have a connection that extends to a system of devices that are directly connected to a different switch and permit interoperation of processes of multiple systems of devices despite having direct connection to respective switches.  


In regard to Claim 6, as presented in the rejection of Claim 5, Ikeda in view of Solomon teaches the network switch.  
Ikeda in view of Solomon fails to teach said network switch also includes a third inbound port enabled for data transfer for connecting to a fourth port enabled for data transfer to a second network switch using PCI-Express protocol, for transferring data between the first or second PCI-Express computing systems and a third PCI-Express computing system connected to the second network switch using PCI-Express protocol.  
	Riley teaches said network switch also includes a third inbound port enabled for data transfer for connecting to a fourth port enabled for data transfer to a second network switch using PCI-Express protocol, for transferring data between the first or second PCI-Express computing systems and a third PCI-Express computing system connected to the second network switch using PCI-Express protocol (compute node 120 couples to port 27 of switch 114; management node 122 port 36 of switch 116; compute node 124 couples to port 25 of switch 114, Para. 20, FIG. 1A.  FIG. 2 illustrates a switch 200 implementing such extensions for use within a network switch fabric.  The switch 200 comprises a controller 212 and memory 214, as well as a plurality of communication ports 202 through 207, Para. 23, FIG. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Riley with the teachings of Ikeda in view of Solomon since Riley provides a technique for interconnecting multiple switches for extending links to multiple devices, which can be introduced into the system of Ikeda in view of Solomon to permit a system of devices to have a connection that extends to a system of devices that are directly connected to a different switch and permit interoperation of processes of multiple systems of devices despite having direct connection to respective switches.  


Response to Arguments
I. Arguments for the Claim Objection  
Applicant’s arguments, see page 9, filed 11/23/2022, with respect to the claim objection have been fully considered and are persuasive.  The claim objection has been withdrawn. 


II. Arguments for the Double Patenting Rejections  
Applicant’s arguments, see page 9, filed 11/23/2022, with respect to the Double Patenting Rejections have been fully considered and are persuasive.  The Double Patenting Rejections have been withdrawn. 


III. Arguments for the Claim Rejections under 35 USC § 102 and 103
Applicant's arguments filed 11/23/2022 have been fully considered but they are not persuasive.  The limitations introduced by amendment into Claims 1 and 5, that are not taught by Ikeda, are taught by Solomon et al. (Pub. No.: US 20040039986 A1).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-17-2022  


/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477